Broyles, P. J.
The defendant, who was charged with a misdemeanor, waived a trial by jury, and entered a plea of not guilty. He was found guilty by the court, and was sentenced to pay a fine of $25 and costs, or to serve six months in the county chain-gang. Only the usual general grounds are contained in the motion for a new trial. The evidence was sufficient to authorize the judge, who by consent was exercising the functions of both judge and jury, to adjudge the defendant guilty, and there was ho error in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.